Title: General Orders, 12 February 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Monday February 12. 1781.
                            Parole
                            Countersigns
                        
                        The Honorable the Congress have been pleased to pass the following Resolution.
                        Whereas by the late Arrangement of the Army there is a supernumerary officer allowed to each regiment to
                            reside in the State to which such regiment belongs for the purpose of transacting all necessary business for the regiment,
                            therefore.
                        Resolved That the Resolution of the 4th of September 1778 allowing officers three dollars a day for expences
                            on business not incidental to their offices be and is hereby repealed from and after the first day of March next.
                    